     Case 4:20-cv-00427-TKW-MJF Document 12 Filed 12/11/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

COREY CUNNINGHAM,

      Plaintiff,

v.                                                Case No. 4:20-cv-427-TKW/MJF

V. KNIGHT,

      Defendant.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 8) and Plaintiff’s “motion to object” (Doc. 11). The Court

will treat the “motion to object” as Plaintiff’s objections to the Report and

Recommendation pursuant to Fed. R. Civ. P. 72(b)(2). The Court has reviewed the

issues raised in the “motion to object” de novo as required by Fed. R. Civ. P.

72(b)(3), and finds those issues to be without merit, as discussed below.

      The “motion to object” appears to raise four issues. The Court rejects the first

issue (that the magistrate judge improperly “re-directed the focus” of the case)

because, contrary to Plaintiff’s argument that he “never said [he] was denied access

to the courts,” the amended complaint specifically alleged that Defendant’s actions

“hindered [Plaintiff’s] future access to the courts.” Doc. 7, at 8. The Court rejects

the second issue (that Plaintiff has not been provided an adequate post-deprivation
      Case 4:20-cv-00427-TKW-MJF Document 12 Filed 12/11/20 Page 2 of 3




remedy for the alleged destruction of his property) because, under Florida law,

Plaintiff can file a civil action for conversion in state court. See Case v. Eslinger,

555 F.3d 1317, 1331 (11th Cir. 2009); Loor v. Bailey, 708 F. App’x 992, 994-95

(11th Cir. 2017). The Court rejects the third issue (that the magistrate judge failed

to address Plaintiff’s equal protection claim) because the Court sees no reference to

“equal protection” in the amended complaint. The Court rejects the fourth issue (that

the magistrate judge held Plaintiff, as a pro se litigant, to the same standards as a

“certified lawyer”) because the Report and Recommendation reflects that the

magistrate judge liberally construed the allegations in the complaint and that he

dismissed the amended complaint on the merits not based on a legal technicality.

       In sum, because the Court finds no merit in the issues raised in the “motion to

object” and because the Court agrees with the magistrate judge’s recommended

disposition of this case, it is

       ORDERED that:

       1.     Plaintiff’s objections to the magistrate judge’s Report and

Recommendation are overruled, and the Report and Recommendation is adopted and

incorporated by reference in this order.

       2.     Plaintiff’s claims under the First, Fifth, and Fourteenth Amendments of

the United States Constitution are DISMISSED for failure to state a claim upon

which relief can be granted.

                                           2
      Case 4:20-cv-00427-TKW-MJF Document 12 Filed 12/11/20 Page 3 of 3




       3.     Plaintiff’s state law claims are DISMISSED without prejudice re-filing

in state court.

       4.     The Clerk shall close the case file.

       DONE AND ORDERED this 11th day of December, 2020.

                                   T. Kent Wetherell, II
                                  T. KENT WETHERELL, II
                                  UNITED STATES DISTRICT JUDGE




                                           3
